|N THE SUPREME COURT OF PENNSYLVANlA
WESTERN D|STR|CT

CO|V|MONVVEALTH OF PENNSYLVANIA 1 NO. 68 VV|\/l 2016

Court of Common Pleas of l\/lcKean
: County, Criminal Division, No. 451 CR
PAUL D. |V|ORR|SROE : 2015 - Change of Venue

AMENDED ORDER

PER CURIAM

AND NOW, this l day of June, 2016, the order dated June 3, 2016, directing
a change of venire, is hereby amended as fol|ovvs:

The Honorab|e John H. Pavlock of the Court of Common P|eas of l\/lcKean
County having certified to this Court an Order for change of venue in the above matter
pursuant to Pa.R.Crim.P_ 584(B), it is

ORDERED that the case shall be transferred to Venango County in compliance
with Pa.R.Crim.P. 584.

ja 6.

C ief Justice